Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see the Amendment, filed on 9/6/22, with respect to claims 1-10 and 12-18 have been fully considered and are persuasive.  The Non-Final rejection of 6/10/22 has been withdrawn.

Allowable Subject Matter
Claims 1-10 and 12-21 are allowed.
 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: None of the prior art or record, alone or in combination, teach:

A method of dispensing and a refrigerator, comprising: a cabinet defining a food- storage compartment; a door pivotally mounted to the cabinet to provide selective access to the food-storage compartment; a liquid dispensing unit accessible at an exterior surface of the door comprising: a receptacle support;
a sensor system comprising: a first capacitive sensor; and
a second capacitive sensor; a control unit electrically coupled to the dispensing system and electrically coupled to the sensor system, wherein the control unit is configured to operate the first capacitive sensor to determine a receptacle height relative to a reference, and is configured to operate the second capacitive sensor to determine an instantaneous liquid height, relative to the reference, of a liquid contained within the receptacle, and is configured to operate the electrically-operated valve based on the receptacle height and the instantaneous liquid height, wherein at least one of the capacitive sensors is configured to produce an electrostatic field and detect one or more changes thereto based on entry into the electrostatic field by the receptacle, wherein the first and second capacitive sensors are disposed at a top or upper wall surface relative to a dispenser recess, and
wherein the first capacitive sensor is disposed offset from a center of the receptacle support and the second capacitive sensor is centered above the receptacle, as defined within the context of claims 1 and 10 along with all other claim limitations.

A refrigerator, comprising: a cabinet defining a food-storage compartment; a sensor system comprising: a first capacitive sensor, the first capacitive sensor is disposed offset from a center of the receptacle support; and
a second capacitive sensor; a control unit electrically coupled to the dispensing system and electrically coupled to the sensor system,
wherein the control unit is configured to operate the first capacitive sensor to determine a receptacle height relative to a reference, and is configured to operate the second capacitive sensor to determine an instantaneous liquid height, relative to the reference, of a liquid contained within the receptacle, and is configured to operate the electrically-operated valve based on the receptacle height and the instantaneous liquid height, wherein the first and second capacitive sensors are disposed at a top or upper wall surface relative to a dispenser recess, and
wherein the first capacitive sensor is disposed offset from a center of the receptacle support and the second capacitive sensor is centered above the receptacle, as defined within the context of claim 18 along with all other claim limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY LEWIS MAUST whose telephone number is (571)272-4891. The examiner can normally be reached Monday - Thursday, 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TIMOTHY LEWIS MAUST
Primary Examiner
Art Unit 3753



/TIMOTHY L MAUST/Primary Examiner, Art Unit 3753